UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BERNARD T. ANDERSON BEY,

                                Plaintiff,

                    -against-                                     20-CV-729 (LLS)

 ACS; NYCHA; DCSE; HRA                                        ORDER OF DISMISSAL
 (REFERENCED AS NEW YORK STATE
 AND THE CITY OF NEW YORK);

                                Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff Bernard Tyshawn Anderson Bey, appearing pro se, brings this action alleging

violations of the Fair Housing Act and his right to equal protection and due process. By order

dated February 5, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis. For the reasons set forth below, the complaint is dismissed.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to make a short and

plain statement showing that the pleader is entitled to relief. A complaint states a claim for relief

if the claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To review a complaint for plausibility, the Court accepts all

well-pleaded factual allegations as true and draws all reasonable inferences in the pleader’s

favor. Iqbal, 556 U.S. at 678-79 (citing Twombly, 550 U.S. at 555). But the Court need not accept

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially legal

conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555). After separating legal conclusions

from well-pleaded factual allegations, the court must determine whether those facts make it

plausible – not merely possible – that the pleader is entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, a Brooklyn resident, filed this complaint against the New York City

Administration for Children’s Services (ACS); the New York City Human Resources

Administration (HRA), “referenced as New York State and the City of New York;” the New York

City Housing Authority (NYCHA); and the New York State Office of Child Support

Enforcement (OCSE). He alleges violations of the Fair Housing Act and his right to due process

and equal protection under the Fourteenth Amendment.

        Plaintiff’s claims arise from King County Family Court proceedings involving Plaintiff,

his minor daughter, J., and J.’s mother, Brittany. According to Plaintiff, employees of St. Vincent

Services, a foster care agency, and the Kings County Family Court, “in bad faith have subjected

[him] to disparate treatment for raising safety concerns” about Brittany’s mental health and

troubling behavior. At a “final discharge hearing,” Plaintiff, in order to “be cooperat[ive],”

“withdrew” his “safety concerns” about J.’s spending unsupervised time with Brittany.




                                                   2
       Attached to the complaint is a November 12, 2019 Kings County Family Court order

discharging J. from foster care into Plaintiff’s custody and granting visitation to Brittany.

According to Plaintiff, Brittany has been violating the court order by not returning J. to him after

her visits. Also attached to the complaint are emails between Plaintiff and Brittany that Plaintiff

claims show her failure to comply with the court order. Plaintiff alleges that he “raised issues of

parental interference/kidnaping with ACS and the family court requesting that I be allowed to”

supervise the visits, instead the court “forced us to a police station,” against Plaintiff’s wishes. In

a subsequently filed letter to this Court, Plaintiff asks this Court to “advocate” on his behalf for

supervised visitation between Brittany and J. ECF 1:20-CV-729, 6.)

       Plaintiff further asserts that HRA subjected him to disparate treatment, and violated the

Fair Housing Act (FHA), by denying his request “to transfer [J.’s] daycare” and “refus[ing] to

provide [him] with a copy of the lease.” Finally, Plaintiff asserts that the Albany County Family

Court unlawfully denied his motion to reduce his child support obligation to $25 and to cap his

arrears at $500.

                                           DISCUSSION

A.      Section 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

               ACS, HRA, and the City of New York

       Plaintiff’s claims against ACS and HRA must be dismissed because agencies of the City

of New York are not entities that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and

proceedings for the recovery of penalties for the violation of any law shall be brought in the


                                                   3
name of the city of New York and not in that of any agency, except where otherwise provided by

law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City

of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited

from suing a municipal agency.”).

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       Plaintiff asserts no facts suggesting that his claims relate to a municipal policy, custom, or

practice. Accordingly, he fails to state a municipal liability claim against the City of New York.

               New York State and the Office of Child Support Enforcement

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not


                                                  4
waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

       Plaintiff’s § 1983 damages claims against the State of New York and OCSE are barred by

the Eleventh Amendment and are dismissed.

B.      The domestic relations abstention doctrine

       The Court construes Plaintiff’s complaint as asking this Court to nullify family court

determinations regarding visitation, custody, child support. But this Court cannot consider those

claims because of the domestic relations abstention doctrine.

       In 1990, in American Airlines, Inc. v. Block, the United States Court of Appeals for the

Second Circuit instructed federal district courts to abstain from exercising federal-question

jurisdiction over claims involving domestic-relations issues, so long as those claims could be

fully and fairly determined in the state courts. See 905 F.2d 12, 14 (2d Cir. 1990) (holding that

federal district court should abstain from exercising its federal-question jurisdiction over claims

in which it is “asked to grant a divorce or annulment, determine support payments, or award

custody of a child . . . .”) (internal quotation marks and citation omitted).

       Two years after the Second Circuit issued its decision in American Airlines, the Supreme

Court of the United States held, in Ankenbrandt v. Richards, that a previously recognized

exception to the federal district courts’ subject-matter jurisdiction “divests the federal courts of

power to issue divorce, alimony, and child custody decrees” in actions brought under a federal

district court’s diversity jurisdiction. 504 U.S. 689, 703 (1992).

       On October 30, 2019, the Second Circuit, in Deem v. DiMella-Deem, held that regardless

of the Supreme Court’s holding in Ankenbrandt, its own previous holding in American Airlines

remains good law. 941 F.3d 618, 621 (2d Cir. 2019), pet. for cert. filed, No. 19-1111 (Mar. 6,


                                                  5
2020). Thus, “[a]lthough the domestic relations ‘exception’ to subject matter jurisdiction

recognized by the Supreme Court in Ankenbrandt . . . does not apply in federal-question cases,

the domestic relations abstention doctrine articulated in American Airlines does.” Id. (emphasis

in original). Federal district courts must therefore abstain from exercising their federal-question

jurisdiction over claims involving domestic-relations issues and dismiss those types of claims for

lack of jurisdiction when they are asserted under diversity jurisdiction. See id. at 621-24.

       Plaintiff asserts claims under the Court’s federal-question jurisdiction and asks this Court

to vacate or overturn family court orders regarding custody, visitation, and child support. But

unless Plaintiff can show that there is an obstacle that prevents him from receiving a full and fair

determination of the issues in the state courts, this Court must abstain from exercising its federal-

question jurisdiction over his claims arising from family court’s orders and their enforcement.

See Deem, 941 F.3d at 621-25 (affirming sua sponte dismissal under domestic relations

abstention doctrine); see also Simmons v. NYS Dep’t of Soc. Servs. No. 19-CV-3633, 2019 WL

5810307, at *4 n.2 (S.D.N.Y. Nov. 5, 2019) (quoting Deem, 941 F.3d at 621, and holding that

“calculation of support payments is the type of domestic relations issue that the Court generally

abstains from hearing”). 1



       1
          Another obstacle that Plaintiff faces is that federal district courts lack authority to
review state court orders. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292
(2005) (noting that “28 U.S.C. § 1331 is a grant of original jurisdiction, and does not authorize
district courts to exercise appellate jurisdiction over state-court judgments.”); McKithen v.
Brown, 481 F.3d 89, 96 (2d Cir. 2007) (district courts are not authorized “to exercise appellate
jurisdiction over state-court judgments”). “[I]n some circumstances, federal suits that purport to
complain of injury by individuals in reality complain of injury by state-court judgments.”
Hoblock v. Albany Cty. Bd. of Elections, 422 F. 3d 77, 85 (2d Cir. 2005). Federal review of
claims is barred under the Rooker-Feldman doctrine when four requirements are met: (1) “the
federal-court plaintiff must have lost in state court”; (2) “the plaintiff must complain of injuries
caused by the state court judgment”; (3) “the plaintiff must invite district court review and
judgment of the state court judgment”; and (4) “the state court judgment must have been
rendered before the district court proceedings commenced.” Id. at 83-92 (relying on Exxon Mobil

                                                  6
 C.      Fair Housing Act

        The FHA “broadly prohibits discrimination in housing . . . .” Gladstone Realtors v. Vill. of

Bellwood, 441 U.S. 91, 93 (1979). Specifically, it prohibits discrimination “against any person in

the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services

or facilities in connection therewith, because of race, color, religion, sex, familial status . . .

national origin” or disability. 42 U.S.C.§ 3604(b), (f). The FHA also prohibits retaliation against

persons who have asserted their rights under the FHA. See id. § 3617 (unlawful “ to coerce,

intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account

of his having exercised or enjoyed, or on account of his having aided or encouraged any other

person in the exercise or enjoyment of, any right granted or protected by [among others, §§ 3604

and 3605] of this title” ).

        Plaintiff alleges that NYCHA denied his request to transfer his daughter’s daycare and

failed to provide him with a copy of his lease. These allegations do not give rise to an inference

that Defendants discriminated against Plaintiff on the basis of any impermissible factor under the

FHA. Accordingly, he fails to state an FHA claim.

 D.      Prior Litigation

        This is not the first case the Plaintiff has filed regarding ACS and family court

proceedings. In Bey v. City of New York, ECF 1:17-CV-5494, 10 (Bey I) the Court directed

Plaintiff to file an amended complaint because his original pleading did not comply with federal

pleading rules. The complaint in Bey I contained many of the same deficiencies plaguing this

complaint, including naming ACS and HRA, and failing to allege facts supporting a municipal



Corp., 544 U.S. at 284). To the extent these elements are met, this Court lacks jurisdiction to
review and overturn state court decisions, including the types of orders Plaintiff is inviting this
Court to review.


                                                    7
liability claim, or claims that his equal protection and due process rights were violated. Plaintiff

failed to file an amended complaint, and the Court dismissed Bey I for failure to state a claim.

See Id., (S.D.N.Y. Jan. 9, 2018), 18-5900-cv (2d Cir. Aug. 13, 2018) (dismissing appeal as

lacking an arguable basis in law or in fact).

       The Court also directed Plaintiff to file an amended complaint in Bey v. ACS, ECF 1:19-

CV-3859, 4 (Bey II), because the original pleading did not allege facts showing how the

individual defendants were personally involved in violating his constitutional rights. Plaintiff

filed an amended complaint alleging that the ACS Defendants were thwarting his efforts to gain

custody of his children because he is an African-American male, and that DHS and NYCHA

employees “deliberately prolonged” his application for permanent housing. On September 27,

2019, Judge Nathan dismissed the matter under a stipulated settlement. A hearing transcript on

the docket shows that Plaintiff had been given an apartment, and that he was withdrawing all

“claims against all parties.” (Doc. 27 at 3.)

       In light of Plaintiff’s litigation history, this Court finds that Plaintiff was or should have

been aware that his complaint named improper defendants and failed to state equal protection or

due process claims under § 1983, or violations of the FHA when he filed this action. See Sledge

v. Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing circumstances where frequent pro se

litigant may be charged with knowledge of particular legal requirements).”

       Plaintiff is warned that further nonmeritorious litigation in this Court may result in an

order barring him from filing new actions in forma pauperis without prior permission. See 28

U.S.C. § 1651.

E.      Rule 5.2(a)(3) of the Federal Rules of Civil Procedure

       The Court has previously instructed Plaintiff that Rule 5.2(a)(3) of the Federal Rules of

Civil Procedure requires that any references to a minor child in court submissions must be made


                                                  8
by referring to the minor’s initials. See Bey I, ECF 1:17-CV-5494, 10; Bey II, ECF 1:19-CV-

3859, 4. Yet Plaintiff again refers to his daughter in this complaint by her full name. As was

done in Bey I and Bey II, the Court has directed the Clerk of Court to limit access to the

complaint on the Court’s CM/ECF database to a “court-view only” basis.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is dismissed for failure to state a claim on which relief may be

granted, and on immunity grounds. See 28 U.SC. § 1915(e)(2)(B)(ii), (iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       This order will be mailed in chambers.

SO ORDERED.

 Dated:   April 6, 2020
          New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 9
